Citation Nr: 1023380	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-28 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the Veteran's claim of service 
connection for bilateral hearing loss.  


FINDING OF FACT

The evidence is at least in relative equipoise regarding 
whether there is a nexus between the current bilateral 
hearing loss disability and acoustic trauma in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), as the law relates to 
this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103(a).  Herein, the Board finds the 
current record is sufficient to substantiate the claim for 
service connection for bilateral hearing loss.  Given the 
full grant of the issue currently before the Board, it is not 
necessary to address the RO's efforts to comply with the 
VCAA.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Certain conditions, including an organic disease of the 
nervous system, e.g., sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold of  any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater or when the auditory thresholds for at 
least three of the frequencies are greater than 25 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran served in the Navy as a hospital corpsman where 
his duties involved ambulance crew noise exposure at the 
flight line and with helicopters.  

Service treatment records include reports of examination 
completed prior to entry into service and at the time of 
separation.  The September 1968 examination, completed at the 
time of entrance into service, records the following 
audiometric readings:


HERTZ
500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-5
-5
LEFT
-5
-10
-10
-5
-20

At the time of the September 1972 separation examination, the 
following audiometric results were recorded: 

HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
0
5
0
LEFT
25
10
5
20
0

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has cited that threshold levels above 
20db indicates some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

Service records reference an ENT consult from March 1970 as a 
result of decreased hearing for five weeks, with shooting 
activity mentioned.  Audio was indicated as normal, with the 
exception of a mild 4000Hz finding.  No specific figures were 
shown.  

Post-service records include private medical records from 
examinations in 2002 and 2007 that show a bilateral high 
frequency hearing loss, left greater than the right.  The 
2002 report from a physician referenced tinnitus and jaw/ear 
pain for several months.  A 2007 private clinician's report 
states that the high frequency hearing loss is likely due to 
service.

A VA examination was done in February 2008, with review of 
all claims file material.  The Veteran reported no hearing 
protection was used in service.  The Veteran also reported no 
significant occupational or recreational noise exposure after 
service.  The following audiometric results were recorded:



HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
20
45
60
LEFT
10
5
35
65
65

The examiner noted that Veteran had constant, bilateral 
tinnitus which was as likely as not related to or caused by 
military service noise exposure.  Regarding hearing loss, 
however, the examiner found that it was less likely than not 
caused by or related to military service noise exposure.  The 
RO subsequently granted service connection for tinnitus in 
the February 2008 rating decision that denied service 
connection for bilateral hearing loss.

The Board finds that service connection for bilateral hearing 
loss is warranted.  The record indicates that the Veteran has 
a current bilateral hearing loss as defined by 38 C.F.R. § 
3.385.  The question to be answered is whether this current 
hearing loss is attributable to an incident of service.

The Board first notes that the reports of medical examination 
of record do not indicate that the Veteran had hearing loss 
disability at the time of separation from service.  38 C.F.R. 
§ 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Further 383 C.F.R. § 3.385 does not preclude an award of 
service connection for a hearing disability established by 
post-service audiometric and speech-recognition scores, even 
though hearing was found to be within normal limits on 
audiometric testing at the time of separation from service.  
See Hensley v. Brown, 5 Vet. App. at 159.

In this case, service connection for tinnitus was granted 
based, in essence, on the finding that the Veteran experience 
excessive noise exposure in service.  In the February 2008 VA 
examination in which the examiner provided a positive opinion 
regarding tinnitus, he provided a negative opinion regarding 
hearing loss.

Service medical records indicate that during service the 
Veteran had an ENT consult as a result of decreased hearing, 
with shooting activity mentioned.  The September 1972 
separation exam shows that the left ear had a threshold of 25 
dB at 500.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
("the threshold for normal hearing is from 0 to 20dB, and 
higher threshold levels indicate some degree of hearing 
loss").  Additionally, the 2007 private clinician's letter 
opined that hearing loss is likely due to service.

Upon review of the record, the Board finds that there is both 
competent medical evidence that supports the contended nexus 
and evidence that weighs against such a nexus.  In 
recognition of this evidence that weighs both for and against 
the claim, and cognizant that in-service acoustic trauma has 
been effectively conceded, the Board finds that the evidence 
is at least in relative equipoise regarding whether the 
current bilateral hearing loss disability is attributable to 
service.  Therefore, service connection for bilateral hearing 
loss is granted.

Thus, resolving all reasonable doubts in the Veteran's favor, 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.385.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


